                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


DASHA FINCHER,

        Plaintiff,

v.

THE MONROE COUNTY BOARD OF                             CIVIL ACTION NO.
COMMISSIONERS; CODY MAPLES;                             5:18-cv-00424-TES
ALLEN HENDERSON; KEVIN
WILLIAMS; SIRCHIE ACQUISITION
COMPANY, LLC; and JOHN DOE,

       Defendants.



     ORDER GRANTING DEFENDANT SIRCHIE ACQUISITION COMPANY, LLC’S
                         MOTION TO DISMISS



        Plaintiff Dasha Fincher spent 94 days in jail after being arrested for allegedly

 trafficking methamphetamines. However, the field drug test that the deputies used to test

 for the drugs (which later turned out to be nothing more than blue cotton candy) returned

 a false positive result. Understandably upset, she has sued the drug test manufacturer for

 products liability claims under Georgia law and the county officials involved in her arrest

 for several state-law causes of action as well as alleged violations of her Fourth and

 Fourteenth Amendment rights under 42 U.S.C. § 1983.

        Defendant Sirchie Acquisition Company, LLC (“Sirchie”) designed and

 manufactured the field drug test in question. Plaintiff claims that she is entitled to
damages against Sirchie for its allegedly negligent design, manufacture, and distribution

of the NARK II Presumptive Drug Test Kit used and relied upon by the deputies who

arrested her. [Doc. 4 at ¶ 116]. In response, Sirchie has filed a Motion to Dismiss [Doc. 7]

Plaintiff’s Amended Complaint [Doc. 4] against it. After review of the record and the

parties’ briefs, the Court GRANTS Defendant’s motion for the following reasons.

                                          FACTUAL BACKGROUND

        The Court takes the following facts from Plaintiff’s Amended Complaint 1 and

assumes them to be true for the purpose of ruling on Defendant’s motion. See Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 556 (2007). On December 31, 2016, Defendants Cody

Maples and Kevin Williams, two Monroe County Sheriff’s Deputies, arrested Plaintiff

after initiating a traffic stop of a vehicle driven by David Maynard Morris in which she

was a passenger. [Doc. 4 at ¶¶ 9, 14]. According to Plaintiff, Defendants Maples and



1As a preliminary matter, the Court addresses the discrepancy between Plaintiff’s Complaint [Doc. 1] and
her Amended Complaint [Doc. 4], each of which contains notable differences in documents attached to the
respective pleadings. Compare [Docs. 1-1, 1-2, 1-3] with [Docs. 4-1, 4-2, 4-3]. The attachments contained in
her initial Complaint, [Docs. 1-1, 1-2, 1-3], are too pixilated and distorted to definitively make out the image.
However, it appears that Plaintiff attempted to remedy her previously filed exhibits in her Amended
Complaint by filing much clearer images of the traffic stop.

While inclusion of matters outside the pleadings typically converts a motion to dismiss into a motion for
summary judgment, the Court need not make this conversion if the attachments are undisputedly authentic
and central to the plaintiff’s claim. See Fed. R. Civ. P. 12(d); Day v. Taylor, 400 F.3d 1272, 1275-76 (11th Cir.
2005). Such is the case here.

Nonetheless, exhibits to a pleading constitute part of the pleading itself, and as a matter of law, an amended
complaint supersedes former pleadings, which are “abandoned” and “become a legal nullity” unless the
amendment specifically refers to or adopts the earlier pleading. Fed. R. Civ. P. 10(c); see also Hoefling v. City
of Miami, 811 F.3d 1271, 1277 (11th Cir. 2016); Varnes v. Local 91, Glass Bottle Blowers Ass’n of U.S. and Canada,
674 F.2d 1365, 1370 n.6 (11th Cir. 1982).


                                                        2
Williams contend that their basis for stopping Mr. Morris’ vehicle was “because they

believed the window tint on the car was too dark.” [Id. at ¶ 15]. However, after stopping

the car, Plaintiff avers that Defendants Maples and Williams stated that “the window tint

was not in violation of the law.” [Id. at ¶ 16].

       During the traffic stop, the two deputies asked Mr. Morris if they could search his

vehicle. [Id. at ¶ 19]. After what Plaintiff purports to be an “extensive[ ]” search, one of

the deputies “produced a large, open clear plastic bag which contained a light blue

substance, spherical in shape” on the floor of the vehicle—later determined to be nothing

more than blue cotton candy. [Id. at ¶¶ 20–22]. After discovery of the cotton candy, both

deputies “sniffed the contents” of the plastic bag and then one of the deputies placed the

bag on the hood of their patrol car before continuing to search the vehicle. [Id. at ¶¶ 24–

26].

       At the conclusion of the search, either Defendant Maples or Williams tested the

blue cotton candy using a Nark II roadside methamphetamine test kit manufactured by

Sirchie, which, according to Plaintiff has “a history of producing false positive results.”

[Id. at ¶¶ 30–32]. The Nark II roadside test is utilized by combining initially clear testing

liquids, in a specific order, with the substance suspected to contain illegal drugs, cotton

candy in this case, to reveal a colored liquid—either purple to reveal the presence of

methamphetamine (positive result) or red to show that no methamphetamine is present

(negative result). [Id. at ¶ 33]. After conducting the test, either Defendant Maples or



                                               3
Williams informed Plaintiff and Mr. Morris that the field test yielded a purple color

indicating a positive methamphetamine result. Despite Plaintiff and Morris persistent

pleas that the “meth” was nothing more than blue cotton candy, the deputies nonetheless

placed them under arrest. [Id. at ¶ 22, 35–36].

           Plaintiff waited 11 days before she appeared for her first bond hearing. [Id. at ¶

43]. At the conclusion of the hearing, the presiding judge, based on an “arresting officer’s

testimony,” ordered a cash bond in the amount of $1,000,000. [Id.]. Unable to pay the

bond, Plaintiff stayed in jail. [Id.].

           In the interim, Defendants Maples and Williams, along with another deputy,

Defendant Allen Henderson, testified before a Monroe County grand jury, which in turn

indicted her for trafficking methamphetamine 2 and possession of methamphetamine. 3

[Id. at ¶¶ 38–39]. The authorities sent the blue cotton candy to the Georgia Bureau of

Investigation (“GBI”) crime lab for testing. [Id. at ¶¶ 40–42]. The GBI crime lab received

the cotton candy for testing on January 6, 2017. [Id. at ¶ 44; Doc. 4-6 at p. 1].

           Plaintiff remained incarcerated pending the results of the tests that the GBI crime

lab conducted to conclusively determine whether what we now know to be cotton candy

actually contained a controlled substance. [Id.]. Seventy-five days 4 from the date the GBI


2   Ga. Code Ann. § 16-13-30(e)

3   Ga. Code Ann. § 16-13-30(b).

4   The GBI crime lab issued its results and conclusions on March 22, 2017. [Doc. 4-6 at p. 1].



                                                        4
crime lab received the cotton candy for testing, it issued a report concluding that “[n]o

controlled substances [were] confirmed in the sample tested . . . .” [Id. at ¶ 44; Doc. 4-6 at

p. 1]. Thirteen days after receiving the GBI crime lab results confirming that Plaintiff and

Morris were not trafficking methamphetamines, the Monroe County Sheriff’s office

released her on a recognizance bond. On April 18, 2017, she appeared for arraignment, at

which point the superior court judge nol prossed the charges against her. [Doc. 4 at ¶¶

62–63]. As a result of her arrest, Plaintiff spent 94 days in jail and missed the birth of her

twin grandsons. [Id. at ¶¶ 9, 36, 50, 62].

        On the belief that Sirchie “knew or should have known” that the Nark II Test Kit

“could lead to an innocent person being arrested for a drug violation” she seeks to recover

damages against Sirchie under negligence and the following theories of products liability:

(1) design defect, (2) manufacturing defect, 5 and (3) inadequate warning. [Id. at ¶¶ 107–

19].




5 Aside from Plaintiff’s use of the word “manufacturing,” her Amended Complaint contains nothing
consistent with a manufacturing defect claim. See Brazil v. Janssen Research & Dev. LLC, 196 F. Supp. 3d 1351,
1358 (N.D. Ga. 2016) (first citing Fletcher v. Water Applications Distrib. Grp. Co., 773 S.E.2d 859, 863 (Ga. Ct.
App. 2015); and then quoting Jones v. Amazing Prods., Inc., 231 F. Supp. 2d 1228, 1236 (N.D. Ga. 2002) (“A
manufacturing defect is one where there was flaw from the manufacturing process not in the design or
specifications of the product. ‘Generally, a manufacturing defect results from an error specifically in the
fabrication process, as distinct from an error in the design process.’ ‘Thus, by definition, a manufacturing
defect will always be identifiable as a deviation from some objective standard or a departure from the
manufacturer’s specifications established for the creation of the product.’”).

Therefore, the Court addresses her overarching claim as design defect claim against Sirchie. See p. 9, infra.
Moreover, the parties treat both torts as one in the same given the structure of Sirchie’s argument in its
brief in support and Plaintiff’s Response. See [Docs. 7-1 at pp. 11–14, 9-1 at pp. 8–13].



                                                       5
                                              DISCUSSION

        A.       Standard of Review

        Defendant Sirchie seeks to dismiss Plaintiff’s action against it for failure to state a

claim pursuant to Fed. R. Civ. P. 12(b)(6). 6 When ruling on a 12(b)(6) motion, district

courts must accept the facts set forth in the complaint as true. Twombly, 550 U.S. at 572. A

complaint survives a motion to dismiss only if it alleges sufficient factual matter

(accepted as true) that states a claim for relief that is plausible on its face. McCullough v.

Finley, 907 F.3d 1324, 1333 (11th Cir. 2018) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678-79

(2009)). In fact, a well-pled complaint “may proceed even if it strikes a savvy judge that

actual proof of those facts is improbable, and that a recovery is very remote and unlikely.”

Twombly, 550 U.S. at 556 (citations omitted).

        Although Federal Rule of Civil Procedure 8 does not require detailed factual

allegations, it does require “more than [ ] unadorned, the-defendant-unlawfully-harmed-

me accusation[s].” McCullough, 907 F.3d at 1333 (citation omitted). To decide whether a

complaint survives a motion to dismiss, district courts are instructed to use a two-step

framework. Id. The first step is to identify the allegations that are “no more than mere

conclusions.” Id. (quoting Iqbal, 556 U.S. at 679). “Conclusory allegations are not entitled



6To any extent that Plaintiff attempted to assert a claim for fraud, as addressed in Sirchie’s brief in support
of its dismissal motion, an analysis regarding Federal Rule of Civil Procedure 9(b)’s heightened pleading
standard is no longer required by the Court in light of Plaintiff’s clarification that her “Amended Complaint
never mentions fraud, much less attempts to assert a claim for such.” [Docs. 7-1 at pp. 17–19 in connection
with 9-1 at p. 16].


                                                      6
to the assumption of truth.” Id. (citation omitted). After disregarding the conclusory

allegations, the second step is to “assume any remaining factual allegations are true and

determine whether those factual allegations ‘plausibly give rise to an entitlement to

relief.’” Id. (quoting Iqbal, 556 U.S. at 679).

       Furthermore, a complaint attacked by a 12(b)(6) motion is subject to dismissal

when it fails to “give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Twombly, 550 U.S. at 555. “A plaintiff must plead more than labels

and conclusions or a formulaic recitation of the elements of a cause of action.”

McCullough, 907 F.3d at 1333 (internal quotations omitted); see also Twombly, 550 U.S. at

555. “To be sure, a plaintiff may use legal conclusions to structure his complaint, but legal

conclusions ‘must be supported by factual allegations.’” McCullough, 907 F.3d at 1333

(quoting Iqbal, 556 U.S. at 679). While courts, in ruling on a motion to dismiss, must take

all of the factual allegations in the complaint as true; they are not bound to accept a legal

conclusion couched as a factual allegation. Iqbal, 556 U.S. at 678. Courts must “identify

conclusory allegations and then discard them—not ‘on the ground that they are

unrealistic or nonsensical’ but because their conclusory nature ‘disentitles them to the

presumption of truth.’” McCullough, 907 F.3d at 1333 (quoting Iqbal, 556 U.S. at 681).

       The issue to be decided when considering a motion to dismiss is not whether the

claimant will ultimately prevail, but “whether the claimant is entitled to offer evidence

to support the claims.” Scheuer v. Rhodes, 416 U.S. 232, 236 (1974), overruled on other grounds



                                                  7
by Davis v. Scheuer, 468 U.S. 183 (1984). The factual allegations in a complaint “must be

enough to raise a right to relief above the speculative level” and cannot “merely create[]

a suspicion of a legally cognizable right of action.” Twombly, 550 U.S. at 545, 555. Finally,

complaints that tender “‘naked assertion[s]’ devoid of ‘further factual enhancement’” will

not survive against a motion to dismiss. Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S.

at 557) (alteration in original). Stated differently, the complaint must allege enough facts

“to raise a reasonable expectation that discovery will reveal evidence” supporting a

claim. Twombly, 550 U.S. at 556. With the foregoing standard in mind, and taking the facts

asserted in Plaintiff’s Amended Complaint as true, the Court rules on the Defendant

Sirchie’s dismissal motion.

       B.     Defendant Sirchie’s Motion to Dismiss [Doc. 7]

       The claims against Sirchie revolve around the false positive results obtained from

the Nark II Test Kit. [Doc. 7-1 at pp. 3–4]. While not alleged in this specific order in her

Amended Complaint, Plaintiff first alleges that Sirchie negligently designed and

manufactured its drug test kit because it “knew or should have known” that the Nark II

Test Kit “could lead to an innocent person being arrested” on drug charges based on a

false positive result. [Doc. 4 at ¶¶ 110, 116]. She also contends that Sirchie “failed to warn”

or gave an “improper warning” to its consumers of the possibility for false positive

results, and that it made a “false representation” as to the reliability of its drug test kit.

[Id. at ¶¶ 114, 118]. The Court addresses each claim in turn.



                                              8
              1.     Design Defect

       As previously stated, Plaintiff asserts a design defect claim against Sirchie by

alleging that Sirchie “negligently designed . . . the drug test used in [Plaintiff’s] arrest.”

[Id. at ¶ 116]. Unlike a manufacturing defect case where it is assumed that the design of

the product itself is safe and had the product been manufactured in accordance with the

design it would have been safe for consumer use, a design defect case, like this one, means

that Plaintiff calls into question the entire Nark II Test Kit product line. Banks v. ICI

Americas, Inc., 450 S.E.2d 671, 673 (Ga. 1994). To recover on her defective design claim

against Sirchie, Plaintiff must establish that (1) the Nark II Test Kit’s design is defective

and (2) that its defective design was the proximate cause of her injuries. Brown v. Sirchie

Acquisition Co., LLC, No. 1:16-CV-175-SCJ, 2017 WL 4082690, at *3 (N.D. Ga. 2017) aff’d,

694 F. App’x 745 (11th Cir. 2017) (per curiam); see also Ga. Code Ann. § 51-1-11(b)(1). “The

plain language of [Ga. Code Ann. § 51-1-11(b)(1)] extends manufacturer liability not only

to those who may use the property, but also to those persons who may ‘consume’ the

property or ‘reasonably be affected’ by it.” Jones v. NordicTrack, Inc., 550 S.E.2d 101, 103

(Ga. 2001).




                                              9
        Going further, Georgia’s adoption of the risk-utility analysis 7 tells us that a

product design is defective if “the risks inherent in a product design [outweigh] the utility

or benefit derived from the product.” Dean v. Toyota Indus. Equip. Mfg., Inc. 540 S.E.2d 233,

237 (Ga. Ct. App. 2000); see also Banks 450 S.E.2d at 674.

        “Under Georgia law a manufacturer is not an insurer that its product is, from a

design viewpoint, incapable of producing injury.” Woods v. A.R.E. Accessories, Inc., 815

S.E.2d 205, 209 (Ga. Ct. App. 2018) (quoting Banks, 450 S.E.2d at 675). Instead, the

“reasonableness” test lying at the heart of risk-utility analysis imposes liability for a

design defect only where the manufacturer has failed to adopt a reasonable alternative

design that would have reduced foreseeable risks of harm posed by the product. Id.

(quoting Jones, 550 S.E.2d at 103); see also Banks, 450 S.E.2d at 674 (“One factor consistently

recognized as integral to the assessment of the utility of a design is the availability of



7 While crucial to the risk-utility analysis, alternative-design availability is only one facet among many to
consider when determining whether a product’s design is defective. Other factors for consideration
include:
         the usefulness of the product; the gravity and severity of the danger posed by the design;
         the likelihood of that danger; the avoidability of the danger, i.e., the user’s knowledge of
         the product, publicity surrounding the danger, or the efficacy of warnings, as well as
         common knowledge and the expectation of danger; the user’s ability to avoid danger; the
         state of the art at the time the product is manufactured; the ability to eliminate danger
         without impairing the usefulness of the product or making it too expensive; and the
         feasibility of spreading the loss in the setting of the product's price or by purchasing
         insurance.
Brown, 2017 WL 4082690 at *4 (quoting Banks, 450 S.E.2d at 675 n.6).

The risk of a false positive must outweigh the benefits that field drug tests provide. See id. (citing Banks, 450
S.E.2d. at 674). Plaintiff provides no factual allegations that enable the Court to even begin undertaking
such an analysis.



                                                       10
alternative designs, in that the existence and feasibility of a safer and equally efficacious

design diminishes the justification for using a challenged design.”).

       Consequently, the appropriate analysis is not dependent on the use of the product,

but rather includes the consideration of whether Sirchie failed to adopt a reasonable

alternative design that would have reduced the foreseeable risks of harm presented by

the Nark II Test Kit. Jones, 550 S.E.2d at 103; see also Woods, 815 S.E.2d at 209 (Georgia’s

risk-utility analysis “includes the consideration of whether [Sirchie] failed to adopt a

reasonable alternative design which would have reduced the foreseeable risks of harm

presented by the product.”). Notwithstanding the foregoing, liability for a defective

design claim “attaches only when the plaintiff proves that the seller failed to adopt a

reasonable, safer design that would have reduced the foreseeable risks of harm presented

by the product.” Woods, 815 S.E.2d at 209 (emphasis in original).

       In its accompanying brief, Sirchie argues that “in order for a plaintiff to succeed

on a design defect claim, the plaintiff must set forth evidence of a reasonable alternative

design that the manufacture should have adopted instead of the defective design.” [Doc.

7-1 at p. 12]. And, because Plaintiff’s Amended Complaint “makes no allegation of a

reasonable alternative design for the Nark II Test Kit,” Sirchie contends that she failed to

properly state a design defect claim. [Id. at p. 13]. For reasons akin to the holding in Brown,

the Court agrees. 2017 WL 4082690.




                                              11
        Here, the essence of Plaintiff’s Amended Complaint is that Sirchie “knew or

should have known that their test could lead to an innocent person being arrested for a

drug violation based on a false positive.” [Doc. 4 at ¶ 110]. Nowhere in Plaintiff’s

Amended Complaint does she set forth any reasonable alternative design 8—an allegation

that the Georgia Supreme Court has undeniably determined to be the “heart” of a design

defect claim. Jones, 550 S.E.2d at 103. Furthermore, if—as Georgia law clearly states—

liability will only attach when Plaintiff can prove that Sirchie failed to adopt a reasonable

alternative design to reduce the foreseeable risks of harm presented by the Nark II Test

Kit, then logic dictates that in order to prove an essential element of a claim so as to survive

a motion to dismiss, a plaintiff must first plead it. Woods, 815 S.E.2d at 209.

        The “Products Liability” portion of her Amended Complaint simply asserts that

Sirchie “negligently designed” the Nark II Test Kit and that its “defective product design”

caused the Plaintiff’s damages. [Doc. 4 at ¶¶ 116, 118]. Strikingly similar to the scenarios

presented in Brown, “[t]he only allegation relevant to a design defect in the . . . Amended

Complaint is that the drug test kits return false positives.” 2017 WL 4082690 at *4; see also

[Doc. 4 at ¶¶ 109–11, 114–15, 117]. As in Brown, Plaintiff simply assumes a design defect

exists. While the Court is undoubtedly aware of its obligation to accept as true and




8In fact, Plaintiff’s Amended Complaint fails to mention the notion of a reasonable alternative design at
all. Rather, it simply makes the conclusory allegation that “Sirchie’s defective product design [along with
a host of other allegations] is the proximate cause of [her] injuries.” [Doc. 4 at ¶ 118]. Such a bare-boned
assertion fails to meet the pleading requirements required by McCullough.


                                                    12
construe all factual allegations in Plaintiff’s favor at this stage of the proceedings, it

cannot fill in the required factual gaps by assuming facts that are wholly excluded from

the Amended Complaint on Georgia law’s critical issue of “reasonable alternative

design.”

       Considering the guidance provided by McCullough, which only allows Plaintiff to

use legal conclusions to structure her Amended Complaint, the Court may not accept

factually-unsupported legal conclusions such as—“Defendant Sirchie negligently

designed” the Nark II Test Kit and “Defendant Sirchie’s defective product design . . . is

the proximate cause of [Plaintiff’s] damages[]”—to stand in the place of required factual

allegations. 907 F.3d at 1333; see also Iqbal, 556 U.S. at 678.

       Consistent with the reasoning in Brown, Plaintiff’s Amended Complaint contains

nothing about reasonable alternative designs and therefore her design defect claim

cannot withstand Sirchie’s dismissal motion. While it is true that Plaintiff attached a Fox

5 news story as an exhibit, [Doc. 4-4], to her Amended Complaint, this attachment

provides nothing by way of “reasonable alternative design” to nudge her claim into

plausible territory. See Twombly, 550 U.S. at 570. The news story undoubtedly discussed

how “$2 disposable tests” are “show[ing] positive results for items that clearly [have]

nothing to do with illegal drugs,” however, any comment regarding other companies’

products or alternative designs to the Nark II Test Kit that Sirchie could have




                                               13
implemented to reduce foreseeable risks of harm is nonetheless absent. 9 [Doc. 4-4 at p.

1].

        In an effort to substantiate her position that she has, in fact, proven that a

reasonable alternative is readily available, Plaintiff argues in her Response to Sirchie’s

dismissal motion, that “[a] competitor to Sirchie, MobileDetect, uses an app and picture

taken of the results to provide confirmation of the test kit results.” [Doc. 9-1 at p. 12].

Additionally, Plaintiff contends that “[a]nother Fox 5 news story in that same series,”

mentions an alternative test. [Id.]. Her Response goes on to say, “The ‘Douglas County

sheriff’s office bought a $30,000 handheld mass spectrometer to test for suspicious drugs

in the field, reducing their dependence on the NIK tests.’” [Id.]. Although Plaintiff filed

both an original Complaint and an Amended Complaint, the first and only time she

mentions the MobileDetect test and the mass spectrometer for the possibility that they be

seen as reasonable alternative designs, is in her Response to this motion. While she is

arguably correct that “[t]he reasonableness of these tests is not a question for this Motion

to Dismiss,” her presentment of these two purported alternatives (assuming that they are

in fact reasonable alternatives) is simply too late to save her products liability claims. [Id.

at p. 13].



9With respect to the favorable consideration owed to Plaintiff at this stage and to ensure the accuracy of its
ruling, the Court viewed the video posted on Fox 5 Atlanta’s website that is available on the same page as
the story Plaintiff presented in her exhibit to her Amended Complaint. [Doc. 4-4 at p. 3,
http://www.fox5atlanta.com/news/i-team/innocent-georgians-jailed-over-false-positives-from-drug-field-
test-kits].


                                                     14
        Because Plaintiff included these two “alternative designs” 10 in her Response, and

not in her Amended Complaint, means that the Court cannot consider them when

evaluating whether her Amended Complaint states a claim for relief. See Huls v. Liabona,

437 F. App’x 830, 832 n.4 (11th Cir. 2011) (per curiam) (argument not properly raised

where plaintiff asserted it for the first time in response to defendant’s motion to dismiss,

instead of seeking leave to file an amended complaint); Jiles v. PNC Bank Nat’l Ass’n, 5:10-

CV-180 (CAR), 2012 WL 3241927, at *5 (M.D. Ga. Aug. 7, 2012) (court not required to

consider new allegation raised for the first time in response to defendant’s motion to

dismiss and not raised in complaint or amended complaint).

        Therefore, for the foregoing reasons, Plaintiff’s Amended Complaint is fatally

flawed and her design defect claim must be DISMISSED.

        2.      Failure-to-warn/Inadequate Warning 11

        A reasonable and favorable reading of Plaintiff’s Amended Complaint leads to the

conclusion that she is alleging a failure-to-warn claim as well as an inadequate warning




10Again, the Court only assumes that they are reasonable alternative designs. The Court has serious doubts
that a mass spectrometer is an alternative design to a field test kit. Rather, a reviewing court would more
likely assume that it is a completely different piece of equipment as opposed to an alternative design (much
like a MRI is a different piece of equipment as opposed to an alternative design to an X-ray).

11 Given that Plaintiff is not asserting a fraud claim, the Court assumes that her claim alleging a false
representation falls within the ambit of her failure-to-warn/inadequate warning claims. See n.6, supra. To
the extent Plaintiff is making an independent false representations claim, this claim fails for the same
reasons as the others. “False representation[ ]” is mentioned once in the Products Liability portion of her
Amended Complaint and the claim itself is a bald legal conclusion and unsupported by any factual
allegations whatsoever. Brown, 2017 WL 4082690 at *7; see also [Doc. 4 at ¶ 118].


                                                    15
claim against Sirchie regarding its Nark II Test Kits. In her Amended Complaint, Plaintiff

states the following:

        114. Defendant Sirchie failed to warn their consumers of the possibility
        for false positive results when testing a colored substance.

        [. . .]

        117. Defendant Sirchie failed to notify Defendants Maples, Williams,
        and/or Monroe County of the potential for false positive drug test results
        that lead to [Plaintiff’s] arrest.

        118. Defendant Sirchie’s . . . improper warning, improper training 12
        and/or false representations as to the reliability of their drug test is the
        proximate cause of [Plaintiff’s] damages.

[Doc. 4 at ¶¶ 114, 117–18]. If Plaintiff seeks to bring a failure-to-warn claim, her claim, as

pled, must be dismissed.




12In paragraph 115, Plaintiff alleges that Sirchie “failed to provide training to law enforcement personnel
on the proper use and potential for false positive test results.” [Doc. 4 at ¶ 115]. To the extent Plaintiff
attempts to assert a negligence claim against Sirchie for improper training, her claim is DISMISSED. To
state a claim for negligence under Georgia law, it is well established that a plaintiff must establish a duty,
a breach of that duty, causation, and damages. [Doc. 7-1 at p. 19 (citing Johnson v. Am. Nat’l Red Cross, 578
S.E.2d 106, 108 (Ga. 2003).

Here, it is clear that Plaintiff cannot satisfy the necessary elements to state a claim for negligence. Her bare-
boned legal conclusions are devoid of any supporting factual allegations to show that her damages result
from a breach of any duty owed to her by Sirchie. In fact, Plaintiff herself stated that “Defendant Monroe
County failed to adequately train Defendants Maples, Williams, and Henderson on the proper use of the
roadside drug test.” [Doc. 4 at ¶ 80]. As the Northern District of Georgia held in Brown, Plaintiff’s failure
to properly allege a legally cognizable design defect, failure-to-warn, or inadequate warning claim means
that she cannot state a viable claim for negligence. 2017 WL 4082690 at *7. Because the Court has no facts
to consider the plausibility of a design defect, failure-to-warn, or inadequate warning claim it follows that
the factual allegations needed for a negligence claim are absent as well.



                                                       16
        Her Amended Complaint, as it relates to a failure-to-warn claim, perfectly

illustrates a legal conclusion. Simply stating that Sirchie “failed to warn” without any

factual support is the epitome of a conclusory allegation and, as such, it is not entitled to

the assumption of truth. McCullough, 907 F.3d at 1333; see also [Doc. 4 at ¶ 114].

        Next, Plaintiff’s claim that Sirchie’s product gave an inadequate warning fails for

the same reason. [Id. at ¶ 118]. If, in fact, Plaintiff is attempting to plead an inadequate

warning claim, she has not provided, via her Amended Complaint, what warning she

alleges to be improper. The only mention of the warning allegedly provided by Sicrhie is

contained within Plaintiff’s Fox 5 news story that she attached as an exhibit to her

Amended Complaint. [Doc. 4-4 at p. 3 (“’Our NARK presumptive drug tests are

presumptive only. All samples should be sent to a crime lab for confirmation.’ Each box

carries the same warning.”)].

        To verify this statement, the Court examined the images provided by Sirchie in its

brief in support. However, the quoted language in the Fox 5 news story clearly is not the

same as the language presented by Sirchie on its purported packaging images. 13



13 After consideration of Plaintiff’s argument, the Court agrees that Sirchie’s purported exemplar can be
reasonably questioned given that there is no mention of when the package was produced in relation to
events surrounding this case. See Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1278 (11th Cir. 1999) (citing
Fed. R. Evid. 201(b) (“A judicially-noticed fact must be one that is not subject to reasonable dispute in that
it is . . . capable of accurate and ready determination by resort to sources whose accuracy cannot be
reasonably questioned.”). Accordingly, the Court did not consider the images provided in Sirchie’s brief in
support. [Doc. 7-1 at pp. 6–7]. However, Plaintiff’s arguments, which she claims to be facts, regarding the
New York Times’ article are embedded within her Response, and as such cannot be considered in
determining whether she properly states a failure-to-warn/inadequate warning claim. See Huls, 437 F.
App’x at 832, n.4., supra.


                                                     17
Essentially, after culling through the record and stripping arguments that are not

properly before the Court, it is left with nothing but legal conclusions unsupported by

any factual allegations.

       Under Georgia law, a manufacturer breaches its duty to warn

       if it fails to (1) adequately communicate the warning to the ultimate user or
       (2) fails to provide an adequate warning of the product's potential risks. A
       failure to communicate a warning can involve issues like the location and
       presentation of the warning. The failure to adequately warn, by contrast,
       depends upon the substance of the warning.

Brown, 2017 WL 4082690 at *5 (quoting Bryant v. BGHA Inc., 9 F. Supp. 3d. 1374, 1383

(M.D. Ga. 2014)). Aside from Plaintiff’s conclusory assertions that Sirchie “failed to warn”

or gave an “improper warning,” her Amended Complaint provides nothing by way of

factual support to make the connection as to how the substance of the purported warning

failed, was otherwise improper, or that Sirchie’s packaging contained no warning at all,

to any consumer. Without more, the Court cannot permit a claim to proceed when it is

pled without factual support as required under McCullough. 907 F.3d at 1333.

Accordingly, the Court DISMISSES Plaintiff’s claim for failure-to-warn/inadequate

warning.




                                            18
               3.      Attorney’s Fees and Punitive Damages

       Out of an abundance of caution, the Court addresses the potential claim for

attorney’s fees against Sirchie. 14 Given that Plaintiff fails to state any claim against Sirchie

in her Amended Compalint, she has not provided a basis to authorize an award of

attorney’s fees as to Sirchie. Attorney’s fees and expenses of litigation under Ga. Code

Ann. § 13-6-11 are “ancillary and recoverable only where other elements of damages are

recoverable on the underlying claim.” Davis v. Johnson, 634 S.E.2d 108, 110 (Ga. Ct. App.

2006). Accordingly, Plaintiff is not entitled to attorney’s fees and expenses as to Sirchie.

       Likewise, a claim for punitive damages is contingent upon the success of an

underlying tort claim. Because Plaintiff’s punitive damages claim is derivative of her

other tort claims, it cannot exist in their absence. Wright v. DISH Network, LLC, 714 F.

App’x 951, 955 (11th Cir. 2017) (citing D.G. Jenkins Homes, Inc. v. Wood, 582 S.E.2d 478, 482

(Ga. Ct. App. 2003) (“The derivative claims of attorney[‘s] fees and punitive damages will

not lie in the absence of a finding of compensatory damages on an underlying claim.”).

Therefore, Plaintiff’s claim for punitive damages is also DISMISSED.




14In her Amended Complaint, she independently seeks “an award for attorney’s fees and costs pursuant
to 42 U.S.C. § 1988” against Defendants Maples, Williams, and Henderson, as well as the Monroe County
Board of Commissioners. [Doc. 4 at ¶ 1].


                                                 19
                                  CONCLUSION

      In light of the forgoing, the Court GRANTS Defendant Sirchie Acquisition

Company, LLC’s Motion to Dismiss [Doc. 7] and DISMISSES Plaintiff’s claims asserted

against it in her Amended Complaint.

      SO ORDERED, this 8th day of February 2018.

                                       S/ Tilman E. Self, III
                                       TILMAN E. SELF, III, JUDGE
                                       UNITED STATES DISTRICT COURT




                                        20
